Response to Arguments
	In regards to the applicant’s argument that the microchannel heat exchanger is not a part of the refrigerated display case and positioned between the air distribution gap and shelves; the examiner respectfully disagrees.  Firstly, the microchannel heat exchanger is part of the refrigerated display case since the refrigerated display case is considered the totality of elements of the assembly.  Secondly, as indicated in the annotated figure below of figure 5 of Fritz the microchannel heat exchanger is positioned between the air distribution gap and the shelves.  Therefore the applicant’s argument is not persuasive and the rejection remains.

    PNG
    media_image1.png
    837
    1051
    media_image1.png
    Greyscale


	In regards to the applicants argument on page 2, fourth paragraph, that the only intervening element between the air distribution gap and the shelves is wall 116; the examiner respectfully disagrees.  The microchannel heat exchanger is positioned between the air distribution gap and the shelves, as indicated in the annotated figure above, thus the microchannel heat exchanger is considered to be an intervening element between the air distribution gap and the shelves.  Therefore the applicant’s argument is not persuasive and the rejection remains.